Citation Nr: 0938306	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from May 1964 to 
May 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Des Moines, Iowa.  


FINDINGS OF FACT

1. The Veteran does not currently suffer from a chronic 
bilateral knee disability.

2. Bilateral hearing loss was not manifested during the 
Veteran's active duty or within one year of discharge from 
service; any current bilateral hearing loss is not related to 
service.

3. The competent evidence fails to establish that tinnitus is 
related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or have been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the July 2006 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the July 2006 letter advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter informed the Veteran of how VA 
establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the July 2006 letter was sent to the 
Veteran prior to the January 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as is a tinnitus questionnaire.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  Finally, the Veteran was afforded a VA 
examination with respect to the bilateral hearing loss and 
tinnitus issues decided herein.

A VA examination was not provided in conjunction with the 
Veteran's knee claim, and the Board notes that the evidence 
of record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, suggesting that he 
currently suffers from a chronic knee disability.  In light 
of the absence of any competent evidence of a current 
disability, VA is not required to provide him with a VA 
examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Bilateral Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008). That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, there is no competent evidence that the Veteran 
currently suffers from a current chronic knee disability.  
Although the Veteran has stated that he had trouble with his 
knees during service, the Veteran's service treatment records 
are negative for any knee-related complaints.  Further, there 
is no medical evidence of record establishing a current 
diagnosis of a bilateral knee disability.   Without a current 
diagnosis, the Veteran's claim for service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (stating that in the absence of proof of a present 
disability there can be no valid claim). 

The Board acknowledges the Veteran's statements that he 
currently suffers from a knee disability.  However, as a 
layperson, the Veteran is not competent to provide such a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

In sum, since the Veteran has not demonstrated that he 
currently suffers from a chronic knee disability, a 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply and 
the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).  

B. Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008). That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Initially, the Board notes that the Veteran has a current 
diagnosis of bilateral hearing loss.   At his December 2006 
VA examination, the Veteran scored at 40 decibels or above at 
2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in his left ear, 
and 3,000 Hertz and 4,000 Hertz in his right ear.  Since a 
score of 40 decibels or above at any of the relevant Hertz 
levels constitutes a hearing loss disability for VA 
compensation purposes, the Board finds that the Veteran 
suffers from a current disability.

However, while the Veteran suffers from a current bilateral 
hearing loss disability, there is no competent indication 
that the Veteran's hearing loss began during his active duty 
service.  The Veteran's service treatment records are 
negative for hearing-related complaints.  Further, there is 
no medical evidence demonstrating that the Veteran suffered 
from a bilateral hearing loss disability during service or 
for many years thereafter.  The first evidence of a hearing 
loss disability is the VA examination report from December 
2006, nearly forty years after the Veteran's separation from 
service.  This long gap between the Veteran's active service 
and his first complaints and diagnosis weighs against the 
Veteran's claim, because it indicates that the Veteran has 
not had continuing symptomotology since service.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Board finds that a preponderance of the evidence 
is against a finding that the Veteran's current hearing loss 
is related to his active duty service.  In his January 2007 
report, the Veteran's VA examiner opined that it is less 
likely than not that the Veteran's hearing loss is related to 
his active duty service.  To support his conclusion, the 
examiner noted the Veteran's hearing loss was normal at 
separation and there was no evidence of treatment for ear 
pathology during service.

With respect to his claim for service connection for 
tinnitus, the Board notes that the Veteran is competent to 
offer a current diagnosis.  See Layno Brown, 6 Vet. App. 465, 
469 (1994) (stating that a witness is competent to testify 
based on his senses- that which is heard, felt, seen, 
smelled, or tasted.)  However, a preponderance of the 
evidence is nevertheless against a finding that the Veteran's 
tinnitus is related to his active service.  In an undated 
questionnaire, the Veteran stated that his tinnitus began in 
June 1966, during his active duty service.  However, in his 
May 2006 claim, the Veteran stated that his tinnitus began in 
1992, well after his separation from service.  This 
discrepancy damages the Veteran's credibility with respect to 
the onset date of his tinnitus and weighs against his claim.

Additionally, the Board notes that the Veteran's January 2007 
VA examiner opined that it is more likely than not that the 
Veteran's tinnitus is secondarily related to his bilateral 
hearing loss.  Since, as discussed above, the Board has found 
that the Veteran's bilateral hearing loss is not related to 
his active service, the Board also finds that the Veteran's 
tinnitus is not related to his active service.

In sum, although the competent evidence of record 
demonstrates that the Veteran currently suffers from hearing 
loss and tinnitus, the Board finds that a preponderance of 
the evidence is against a finding that the Veteran suffered 
from these disabilities during service or for many years 
thereafter.  Additionally, given the negative opinions 
expressed in the January 2007 VA examination report and the 
lack of contradictory competent evidence, the Board finds 
that a preponderance of the evidence is against a finding 
that the Veteran's current hearing loss and tinnitus is 
related to his active duty service.  

Since a preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt rule does not 
apply and the Veteran's claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


